Lamar, J.
(after stating the foregoing facts.) The petition for injunction was brought not against the company claiming to be the owner of the strip, but against the persons actually engaged in the work of blasting and digging. Its deed, therefore, ought
*476not to be construed in a case to which it is not a party, unless such construction is necessary to determine the question raised on the application for temporary injunction. It is enough to say that an inspection of the deed shows that it was necessary to resort to. parol evidence to determine what land was conveyed, by fixing the point where the road was to enter and leave the land of Cannon, and also where the bed of the track was to lie. The evidence on this issue being conflicting, the case comes within the well-settled rule that this court will not interfere with the finding of the chancellor on disputed facts. The same is true as to the finding that Ginn was a resident of Rabun county. While he claimed to live in Bartow, there was evidence that he was unmarried ; that he had no fixed place of abode, and was engaged in a business which caused a frequent change of residence. It appeared that the partnership property had been returned for taxation in Rabun, and that Ginn for some reason was there charged on the books with a poll-tax. This was sufficient to support a finding that he was a transient person within the meaning of the Civil Code, § 1825, and might as to third persons be deemed temporarily domiciled in Rabun county. Watson v. R. & D. R. Co., 91 Ga. 223.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.